Cobb, J.
The evidence upon which the State relied for a conviction was entirely circumstantial in its nature. It consisted of testimony as to tracks, threats, and efforts to fabricate evidence favorable to the theory of the defense set up by the accused. The motive for the homicide was claimed to have arisen from the fact that the deceased was in the habit of visiting the house at •.which, the wife of the accused was accustomed to stay, the accused and his wife being at the time in a state of separation. If the witnesses called by the State were credible, the circumstances proved were sufficient to establish the guilt of the accused. On the other hand, there were witnesses called by the accused whose testimony, if worthy of credit, established a complete defense. According to the testimony of one witness it was impossible for the accused to have been at the scene of the homicide at the time of its commission ; and there was other testimony tending to establish the alibi set up. The credibility of the witnesses was a question for the’ jury; and the judge being satisfied with their finding, under the well-established rule this court will not interfere with his judgment refusing-a-new trial, unless some material or substantial error was committed during the progress of the trial.
*581Only two errors of law were .complained of. The accused can not take advantage of the refusal to admit the testimony of the witness Davis, for the reason that the court made no positive ruling on this subject, but postponed the ruling until a later •stage of the case, and the attention of the court was not thereafter called to the matter. See Stone v. State, 118 Ga. 705 (9). The evidence as to the concealment of the shoes by the son of the accused was restricted to the purpose of impeachment. While this might be treated as immaterial, and therefore the evidence would not be admissible, still we do not think the admission of the testimony was an error of such a character as to probably affect the result, and a reversal is not required on that ground. In fact the venerable and able counsel for the plaintiff in error, who argued the case here with so much earnestness, candidly admitted that there was nothing in either of the special grounds which would require a reversal of the judgment; and we concur with him in this view. He asked a reversal upon the general aspect of the case, as being one founded mainly upon the testimony of a witness who was old, infirm, superstitious, and shown to be unworthy of belief. This witness was impeached by proof of general bad character, but she was also sustained by evidence of good character. All of these questions were, however, for the jury, and we do not feel justified in interfering with the judgment refusing a new trial.

Judgment affirmed.

All the Justices concur, except Simmons, G. J., absent.